Exhibit SIXTEENTH AMENDMENT TO FIRST AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF ESSEX PORTFOLIO, L.P. Dated as of April 7, 2009 This Sixteenth Amendment, dated as of the date shown above (this “Amendment”), is executed by Essex Property Trust, Inc. a Maryland corporation (the “Company”), as the General Partner and as attorney-in-fact for all Limited Partners of Essex Portfolio, L.P., a California limited partnership (the “Partnership”), for the purpose of amending the First Amended and Restated Agreement of Limited Partnership of Essex Portfolio, L.P., dated September 30, 1997 (the “Partnership Agreement”). RECITALS WHEREAS, Sections 2 through 7 of this Amendment are solely intended to clarify provisions in (1) Exhibit T of the Partnership Agreement, which exhibit had been added to the Partnership Agreement pursuant to that certain Fourteenth Amendment to First Amended and Restated Agreement of Limited Partnership of Essex Portfolio, L.P., dated as of December 26, 2007, and (2) Exhibit E of the Partnership Agreement, which exhibit had been restated pursuant to that certain Fifteen Amendment to First Amended and Restated Agreement of Limited Partnership of Essex Portfolio, L.P., dated as of February 26, 2008; WHEREAS, it is necessary and desirable to impose certain restrictions on certain transfers by Limited Partners and the exercise of the redemption and sale rights granted under Article 9 of the Partnership Agreement so that the Partnership may avoid treatment as a “publicly traded partnership;” WHEREAS, Section 13.7(b)(iv) of the Partnership Agreement allows the General Partner to make any amendment that does not adversely affect the Limited Partners in any material respect; Section 13.7(b)(vi) of the Partnership Agreement allows the General Partner to make any amendment to satisfy any “requirements, conditions or guidelines” of any regulation of any federal agency; and Section 13.7(b)(iii) of the Partnership Agreement allows the General Partner to make amendments setting forth the rights, powers and duties of holders of additional Partnership Units; WHEREAS, the proposed changes in this Amendment that are set forth in Sections 8 and 9 herein, which relate to Article 9 of the Partnership Agreement and Exhibit I to the Partnership Agreement, respectively, incorporate “safe harbor” provisions for the Partnership to avoid status as a “publicly traded partnership,” the determination of which would cause the Partnership to cease to be qualified as a partnership for Federal income tax purposes; the “safe harbor” provisions prohibit certain transfers by Limited Partners; such “safe harbor” provisions would have been used by the General Partner to determine whether certain transfers by Limited Partners would cause a termination of the Partnership for Federal income tax purposes under existing Section 9.3(vi); and thus the explicit incorporation of the terms of such “safe harbor” provisions into Article 9 does not adversely affect the rights of the Limited Partners; 1 WHEREAS, in addition to incorporating the “safe harbor” provisions, the proposed changes in Section 8 of this Amendment clarify that the Partnership intends to rely on the “Private Placement Safe Harbor” until the “Private Placement Safe Harbor” becomes inapplicable, at which point (i) the Partnership intends to rely on the other safe harbors and (ii) no transfer by Limited Partners shall be permitted if such transfer does not qualify under one of the other safe harbors; and NOW THEREFORE, in consideration of the mutual covenants and agreements herein contained and other good and valuable consideration, the receipt, adequacy and sufficiency of which are hereby acknowledged, the parties hereto, intending legally to be bound, hereby amend the Partnership Agreement as follows: 1.
